Citation Nr: 0315287	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  99-01 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio



INTRODUCTION

The veteran served on active military duty from February 1966 
to January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to service connection for residuals of a 
back injury.  Thereafter, the veteran perfected a timely 
appeal of the denial of this service connection claim.  The 
veteran currently resides within the jurisdiction of the 
Muskogee, Oklahoma RO. 

In June 2000, the Board denied the claim of entitlement to 
service connection for residuals of a back injury.  The 
veteran appealed the June 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2000, the Court granted a joint motion to vacate the 
Board's June 2000 decision and remand the case to the Board 
for further development.

The case was remanded by the Board in September 2001.  In 
August 2002, the Board again denied the issue of entitlement 
to service connection for the residuals of a back injury.  
The veteran appealed this decision to the Court.  In January 
2003, the Court granted a joint motion to vacate the Board's 
August 2002 decision and remanded the case to the Board for 
further development.  


REMAND

Pursuant to the joint motion granted by the Court in January 
2003, additional development is warranted.  Therefore, the 
case is remanded for the following:  

1.  The RO should arrange for the veteran 
to undergo an examination by a VA 
orthopedist to determine the nature, 
severity, and etiology of any low back 
disorder diagnosed.  The examiner is 
requested to obtain a detailed clinical 
history, to include the reported 
inservice injury.  All tests deemed 
necessary should be performed.  

Following the examination the examiner 
should be requested to render an opinion 
as to whether it is as likely as not that 
any current low back disorder diagnosed 
is related to the reported inservice 
injury.  The claims folder should be made 
available to the examiner for review in 
connection with this examination.  The 
specialist should provide complete 
rationale for all conclusions reached.

2. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



